DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Objections and Rejections pending since the Office Action mailed 
On April 20, 2022

All of the claim rejections are withdrawn.
All of the rejections under 35 U.S.C. 12(b) are withdrawn.
All of the rejections under 35 U.S.C. 103 are withdrawn; however, those rejections in which Milgrew is the base reference have been rewritten bellow in light of Applicant’s latest Amendment.


Response to Arguments

Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections based on Milgrew Applicant makes two arguments.  The first is 

    PNG
    media_image1.png
    194
    737
    media_image1.png
    Greyscale

	. . . .
	
    PNG
    media_image2.png
    72
    678
    media_image2.png
    Greyscale
	See page 12 of the latest Amendment.

As a first matter, it is not clear to the Examiner how Applicant is reading into either independent claim 1 or independent claim 12 the feature of spatial visualization of a cell footprint at a specific time1, or any of the claims depending from these independent claims, except possibly claim 13.  Dependent claim 14 recites “wherein the result displayed is a temporal response curve for at least one cell. [italicizing by the Examiner]“  This additional limitation of claim 14, on its face, does not imply spatial visualization of a cell footprint at a specific time.  See also Applicant’s Figure’s 7A and 7B which are said to show temporal response curves.  Thus, in response to applicant's argument that the references fail to show a certain feature of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., spatial visualization of a cell footprint taken at a specific time) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In any event, the Examiner respectively disagrees that the greyscale image map in Milgrew Figure 4 is a cumulative response for a single pixel.  One of ordinary skill in the electrophysiological cell sensor art would understand that the grey scale image map is for the pixel array at a specific time, as Milgrew clearly states that the microsensor array is used to record images (plural) of cells during a bioassay :

    PNG
    media_image3.png
    491
    722
    media_image3.png
    Greyscale

		See Milgrew Page 1119.

The Figure 4 greyscale image in Milgreew was likely gerenerated from the collective pixel pH outputs recorded by the array just after addition of 1 mM iodoacetate, when the pH increased 0.39 units – that is, the Figure 4 greyscale image is a spatial visualization of the cells at a specific time.  
Moreover, assuming arguendo that the Figure 4 Milgrew greyscale image map shows cumulative responses of the pixels, by collecting response data over time for each pixel of the array (left graph in Figure 4) Milgrew has clearly already generated the data needed to generate a grey scale image map of the pixel array at numerous specific times during the bioassay.  So, one of ordinary skill in the art would not believe that Figure 4 greyscale image, if indeed, cumulative, to be the only greyscale image that could be generated by cell analysis system of Milgrew, but only an illustrative example of a greyscale (electroscopic) image map. That is, having the display be able to show the greyscale image map at selected times during the bioassay  would be expected of the cell analysis system of Milgrew.   
Applicant’s second argument against the rejections based on Milgrew is  

    PNG
    media_image4.png
    142
    711
    media_image4.png
    Greyscale

	The Examiner respectfully disagrees.  Milgrew Figure 3 clearly identifies a single cell:

    PNG
    media_image5.png
    259
    657
    media_image5.png
    Greyscale

	Also, each pixel of the pixel array is implicitly individually addressable as Milgrew discloses measuring a signal over time for each pixel (ChemFET).  So clearly an image map for an individual cell could be generated if desired. Additionally, there is nothing in Miglrew that requires more than one cell to be placed on the array – so a bioassay could be performed on a single cell using the cell analysis system of Milgrew.  
	Last, although not specifically argued by Applicant, even if the dimensions of the sensor array of Milgrew and the sensors within this array2 can be shown to be too large to meet the new claim 1 limitation of “said array of sensors having a pixel coverage per cell footprint area of between about 0.008% to about 12% for a range of cells with cell diameter of between about 100 µm to about 5 µm”, this feature is prima facie obvious, as discussed below, as just a size or proportion change of the sensor array in light of newly cited Duarte-Guevara et al, “Characterization of a 1024 x 1024 DG-BioFET platform,” Sensors and Actuators B: Chemical 250 (2017) 100-110 (hereafter “Duarte-Guevara”), which discloses a sensor array of bioFETS including over a million transistors in a 7 x 7 mm2 array, the sensing area of each sensor being only 0.5 x 0.26 µm.     
For these reasons Applicant’s two arguments against the prior art rejections based on Milgrew are not persuasive.







Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew et al., “A Fully-Integrated CMOS Microsensor Array for Imaging the Hydrogen Ion Activity of Living Cells,” Twelfth International Conference on Miniaturized Systems for Chemistry and Life Sciences October 12 -16, 2008, San Diego, California, USA (hereafter “Milgrew”); and Lorenzelli et al., “Bioelectrochemical signal monitoring of in-vitro cultured cells by means of an automated microsystem based on solid state sensor-array,” Biosensors and Bioelectronics 18 (2003) 621-626 (hereafter “Lorenzelli”) and Schaffhauser et al., “Measurement of Rapid Amiloride-Dependent pH Changes at the Cell Surface Using a Proton-Sensitive Field-Effect Transistor,” Biosensors 2016,6, 11; doi:10.3390/bios6020011 (hereafter “Schaffhauser”), and Duarte-Guevara. ‌


Addressing claim 1, Milgrew discloses a cell analysis system (see the title) comprising: 
a device including an array of chemical field effect transistor (ChemFET) sensors (see the first sentence of Theory, which is on page 1117, and Figures 2 and 3, noting therein “Pixel Array”); and 
an array controller configured to provide power and bias voltages, as well as control and timing signals to the device, and provide data acquired from the device to a system processor (this array controller is implied by the electrical schematic shown on the right-side of Figure 1, the photograph of the fabricated microchip in Figure 2, and the following

    PNG
    media_image7.png
    386
    1136
    media_image7.png
    Greyscale

See Milgrew page 1118.).
Milgrew does not disclose “said array of sensors having a pixel coverage per cell footprint area of between about 0.008% to about 12% for a range of cells with cell diameter of between about 100 µm to about 5 µm”.  However, Milgrew does disclose,
“The array comprises of 16 x 16 pixels, with a size of 12.8 μm x 12.8 μm and a pitch of 1.2 μm.”  See Experimental on page 1118.  Duarte-Guevara discloses a sensor array of bioFETS including over a million transistors in a 7 x 7 mm2 array, the sensing area of each sensor being only 0.5 x 0.26 µm.  See the title, Abstract, Figure 1, and Table 1, which is on page 103.  So the dimensions of the sensor array and sensors within the array of Milgrew could be significantly reduced in size.  Thus, this limitation about pixel coverage per cell footprint area  is prima facie obvious as just a size or proportion change of the sensor array in light of Duarte-Guevara.  See MPEP 2144.04 (IV)(A).    
Milgrew does not disclose “a flow cell mounted upon the device, wherein the flow cell is configured to provide a fluidic interface for the device with the cell analysis system; a reference electrode in flow communication with the flow cell, wherein the reference electrode is configured to provide a stable reference potential to the array of sensors.” 
Lorenzelli discloses a cell analysis system including a device comprising an ISFET array, a flow cell (Microchamber head together with Electrode compartment, and Ag/AgCl reference electrode shown in Figure 1B) mounted upon the device, wherein the flow cell is configured to provide a fluidic interface for the device with the cell analysis system; and a reference electrode in flow communication with the flow cell.  See the title, Abstract, and Figure 1(B).  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a flow cell and a reference electrode as taught by Lorenzelli in the device of the cell analysis system of Milgrew as modified by Duarte-Guevara because (1) one of ordinary skill in the art could readily adapt the flow cell of Lorenzelli for use with device of the cell analysis system of Milgrew as modified Duarte-Guevara,  (2) if the cells being analyzed are living, then, as disclosed by Lorenzelli, the flow cell will allow the culture medium to be replaced with fresh culture medium as needed without interrupting the analysis or disturbing the cells (see Lorenzelli first column on page 624, underneath Figure 3), and (3) regarding the reference electrode, although not specifically indicated by Lorenzelli, its benefit would be in grounding the culture medium (see Schaffhauser Figure 2(a) and note the following

    PNG
    media_image8.png
    105
    1258
    media_image8.png
    Greyscale

	See Schaffhauser page 3 of 12.).  One of ordinary skill in the art would recognize that grounding the culture medium, and so holding it at a fixed potential, will prevent it from adversely affect the ISFET pH measurements, which correlate gate or source voltage change with solution pH change (see Lorenzelli the last sentence on page 622, bridging to page 623, and see in Milgrew the second sentence of Experimental on page 1118).  


Addressing claim 2, for the additional limitation of this claim see Milgrew the Abstract and Figure 1.  Also note that all of the secondary references used in rejection of claim 1, also disclose having ChemFET sensors that are ISFETs.

	Addressing claim 3, for the additional limitation of this claim see Milgrew the last sentence of Introduction, which is on page 1117, and Figure 1.  

Addressing claim 4, for the additional limitation of this claim note the following in Lorenzelli

    PNG
    media_image9.png
    351
    595
    media_image9.png
    Greyscale

See Lorenzelli page 624.



Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew in view of Lorenzelli, Schaffhauser, and Duarte-Guevara  as applied to claims 1-4 above, and further in view of Bonk et al., “Design and Characterization of a Sensorized Microfluidic Cell-Culture System with Electro-Thermal Micro-Pumps and Sensors for Cell Adhesion, Oxygen, and pH on a Glass Chip,” Biosensors 2015, 5, 513-536; doi: 10.3390/bios5030513 (hereafter “Bonk”); Florian Larramendy, Amel Bendali, Marie-Charline Blatché, Fabrice Mathieu, Serge Picaud, et al.. MISFET-based biosensing interface for neurons guided growth and neuronal electrical activities recording. Sensors and Actuators B: Chemical, Elsevier, 2014, 203, pp.375 -381. 10.1016/j.snb.2014.06.106‌. ‌hal-01504965 (hereafter “Larramendy”),


Addressing claims  5 and 6, Although Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara does disclose that “the device has a substantially planar surface” (see Milgrew Figures 1 and 2), Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara does not appear to disclose that this surface is treated to with a coating.
Bonk discloses a cell analysis system for cell monitoring in the form of a chip comprising pH measurement electrodes with connecting Pt structures passivated by silicon nitride and silicon nitride layers “used as the sensitive material of the pH electrodes”.  See the title, Abstract, and Figure 3. Bonk further discloses coating the chips with poly-D-lysine.  See Second experiment (IDES detection of cell proliferation):, which is on Bonk page 520.    
Larramendy discloses a cell analysis system comprising a transistor-based chip having SiO2/Si3N4 pH-sensitive chemical field effect transistors.  See the title, Abstract, and 2.1 Design and fabrication of biosensors, which is on page 3.  Larramendy further discloses coating the chip with poly-D-lysine followed by laminin.  See 2.3 Rat retina neuronal cell culture, which is on page 4.    
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat the substantially planar surface of the device in the cell analysis system of Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara with a coating of poly-D-lysine as taught by Bonk or a coating of poly-D-lysine followed by a coating of laminin as taught by Larramendy because Bonk states,

    PNG
    media_image10.png
    146
    1446
    media_image10.png
    Greyscale

(see Bonk page 520), and Larramendy states,

    PNG
    media_image11.png
    125
    812
    media_image11.png
    Greyscale

(see Larramendy page 7). 
So, with enhanced cell attachment as taught Bonk improved measurement accuracy would be expected with the cell analysis system of Milgrew due to better contact of the cell being measured with the sensor area and less likelihood of its shifting its position during the measurement. With cell expansion and neuronal differentiation as taught by Larramendy cell expansion is clearly desirable as it increases the contact area of the cell being measured with sensor area, and neuronal differentiation is clearly desirable because then the cell analysis system of Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara will be especially suitable for analyzing neurons (note here that Milgrew does not limit the cells that may be analyzed with the disclosed cell analysis system). 

Addressing claim 7, for the additional limitation of this claim note that the term “extracellular matrix preparation” as used by Applicant includes a coating of poly-D-lysine or laminin.  See Applicant’s specification paragraphs [0038] and [0081].3  






Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Milgrew in view of Lorenzelli, Schaffhauser, and Duarte-Guevara  as applied to claims 1-4 above, and further in view of Davey et al. US 20120143531 A1 (hereafter “Davey”).

Addressing claim 41, although Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara does implicitly disclose that the cells analysis system comprises control circuitry coupled to the device (see Results and Discussion on page 1119), Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara does not disclose that control circuitry is “configured to provide a frame rate per cell diameter of between about 1 kHz to about 75 kHz for a range of cells with a diameter of between about 
100 µm to 5 µm, respectively.”
Davey discloses a cell analysis system (although the analysis system (see the title and Abstract) of Davey is exemplified in the Davey specification by discussing how it could be used for nucleic acid sequencing, Davey does state,

    PNG
    media_image13.png
    113
    461
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    180
    475
    media_image14.png
    Greyscale


In other words, that the analysis system of Davey is a cell analysis system is an intended use of the Davey system that it is inherently capable of being used for, as it is structurally and compositionally substantially the same as the claimed cell analysis system (see discussion below), and Davy itself, as noted above, discloses that the system may be used for cell analysis.) comprising:
a device (chip 132 in Figure 1B) including an array of chemical field effect transistor (ChemFET) sensors (note microwell array 107 in Figure 1A, which is part of the device.  As shown in a detailed view of a single microwell in Figure 2A and discussed in paragraph [0039], each microwell comprises a chemFET sensor 214).
Davey further discloses control circuitry coupled to the device.  This control circuitry is configured to perform frame averaging as a data compression technique, reduce noise, and enhance or maximize a signal about an event of interest.  See Davey parapgrjhs [0142]-[0145].  Davey also discloses frame rates within the claimed range up tot 75 kHz.  See Davey paragraph [0052].  Thus, in light of this disclosure of Davey, barring a contrary showing, such as unexpected results, to have the control circuitry in the  cell analysis system of Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara be “configured to provide a frame rate per cell diameter of between about 1 kHz to about 75 kHz for a range of cells with a diameter of between about 
100 µm to 5 µm, respectively…” is just optimization of a known result effective variable (to balance data compression with reduce noise, and enhance signal related to an event of interest). 

Claims 21, 23, 25, 26, and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew in view of Lorenzelli.

Addressing claim 21, Milgrew discloses a method for cell imaging using a ChemFET sensor array-based system (see the title and Abstract)   comprising: 
plating a sample of cells on a sensor array surface (this plating is implied by Figure 3, which shows plated sample cells on a sensor surface array) of a ChemFET sensor array device (see the first sentence of Theory, which is on page 1117, and Figures 2 and 3, noting therein “Pixel Array”); wherein each cell in the sample of cells has a footprint over the sensor array surface (such “footprints” may be inferred from the Figure 3 Pixel Array micrograph), 
performing an experiment on the sample of cells, wherein the ChemFET sensor array-based system is configured to output a signal for each sensor in the ChemFET sensor array during the experiment (see Results and Discussion, which is on page 1119); and 
displaying an electroscopic image for the experiment, wherein the electroscopic image comprises an output signal for each sensor in the ChemFET sensor array at a selected time during the experiment (see the greyscale image map in Figure 4, which presumably shows a greyscale representation of the recorded measured pH in the various cells of the pixel array at some particular time during the measurements recordings.). As for the electroscopic image “including an electroscopic image of the footprint of at least one cell”, this limitation may be inferred from the Pixel array image of Milgrew Figure 3, which shows the footprint of at least one cell on the pixel array, viewed alongside the right image in Milgrew Figure 4, which an electroscopic image generated by the pixel array:

    PNG
    media_image15.png
    337
    394
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    400
    475
    media_image16.png
    Greyscale

Milgrew does not disclose “having the sensor array mounted in a flow cell.” 
Lorenzelli discloses a cell analysis system including a device comprising an ISFET array, a flow cell (Microchamber head together with Electrode compartment) mounted upon the device, wherein the flow cell is configured to provide a fluidic interface for the device with the cell analysis system.  See the title, Abstract, and 
Figure 1(B).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a flow cell as taught by Lorenzelli in the device of the cell analysis system of Milgrew because (1) one of ordinary skill in the art could readily adapt the flow cell of Lorenzelli for use with device of the cell analysis system of Milgrew, and (2) if the cells being analyzed are living, then, as disclosed by Lorenzelli, the flow cell will allow the culture medium to be replaced with fresh culture medium as needed without interrupting the analysis or disturbing the cells (see Lorenzelli first column on page 624, underneath Figure 3).

Addressing claim 23, for the additional limitation of this claim see Milgrew 
Figure 4, graph on the left.

Addressing claim 25, for the additional limitation of this claim see in Milgrew the first sentence under the heading Results and Discussion, which is on page 1119.

Addressing claim 26, with the flow cell of Lorenzelli adopted in sensor array-based system of Mikgrew as discussed in the rejection of underlying claim 21, the reagent would clearly be flowed through the flow cell. See Lorenzelli Figure 1B.


Addressing claim 28, for the additional limitation of this claim see Milgrew 
Figure 4, graph on the left, which shows continuous recording over nearly a 30 minute time period and identifies two events.  


Addressing claim 29, as a first matter, the Examiner will note that he believes that Applicant intended for “3µ,” in the second line of the claim to instead be -- 3µm, --.  As for the array of sensors having a sensor pitch of between about 850 nm to about 3.3µ, note the following  

    PNG
    media_image17.png
    75
    1120
    media_image17.png
    Greyscale

See Experimental, which is on Milgrew page 1118.
 
 
Addressing claim 30, for the additional limitation of this claim see Milgrew 
Figure 3, Pixel Array micrograph.  Although not needed to meet this claim, the Examiner will note that expanding the pixel array, that is adding more rows and/or columns of sensors, is prima facie obvious as just duplication of parts for a multiplied effect (see MPEP 2144.04(VI(B)), namely, increasing the population of cells that analyzed simultaneously by the sensor array.   

Addressing claim 31, for the additional limitation of this claim see Milgrew 
Figure 3, Pixel Array micrograph. Although not needed to meet this claim, the Examiner will note that expanding the pixel array, that is adding more rows and/or columns of sensors, is prima facie obvious as just duplication of parts for a multiplied effect (see MPEP 2144.04(VI(B)), namely, increasing the population of cells that analyzed simultaneously by the sensor array.   

Addressing claim 32, for the additional limitation of this claim see Milgrew 
Figure 3, Pixel Array micrograph.  Although not needed to meet this claim, the Examiner will note that expanding the pixel array, that is adding more rows and/or columns of sensors, is prima facie obvious as just duplication of parts for a multiplied effect (see MPEP 2144.04(VI(B)), namely, increasing the population of cells that analyzed simultaneously by the sensor array.   
  
Addressing claims 33 and 34, for the additional limitation of this claim first note that Milgrew Figure 3, Pixel Array micrograph, clearly shows that a certain region of pixel values in the greyscale image map of Figure 4 can be readily correlated a certain cell over the senior array.  The data recorded in the method of Milgrew as modified Lorenzelli is especially suited for “zooming” in on a particular region of a measurement area as the measurement area is highly defined, indeed, pixelated.  So, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select an area of interest of of the ChemFET sensor array device, wherein the area of interest comprises at least one cell of interest; and display an electroscopic image for the area of interest so that cells with especially large unexpected differences in apparent pH values can be identified for further anaylsis.

Addressing claims 35, for the additional limitation of this claim note in Milrew Figure 4, which shows the temporal response at a single sensor pixel.


Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew in view of Lorenzelli as applied to claims 21, 23, 25, 26, and 28-35 above, and further in view of Bonk and Larramendy.
 
Addressing claims 36-38, Milgrew as modified by Lorenzelli does not appear to disclose that sensor surface is treated to promote cell adhesion.
Bonk discloses a cell analysis system for cell monitoring in the form of a chip comprising pH measurement electrodes with connecting Pt structures passivated by silicon nitride and silicon nitride layers “used as the sensitive material of the pH electrodes”.  See the title, Abstract, and Figure 3. Bonk further discloses coating the chips with poly-D-lysine.  See Second experiment (IDES detection of cell proliferation):, which is on Bonk page 520.    
Larramendy discloses a cell analysis system comprising a transistor-based chip having SiO2/Si3N4 pH-sensitive chemical field effect transistors.  See the title, Abstract, and 2.1 Design and fabrication of biosensors, which is on page 3.  Larramendy further discloses coating the chip with poly-D-lysine followed by laminin.  See 2.3 Rat retina neuronal cell culture, which is on page 4.    
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat the surface of the device in the cell analysis system of Milgrew with a coating of poly-D-lysine as taught by Bonk or a coating of poly-D-lysine followed by a coating of laminin as taught by Larramendy because Bonk states,

    PNG
    media_image10.png
    146
    1446
    media_image10.png
    Greyscale

(see Bonk page 520), and Larramendy states,

    PNG
    media_image11.png
    125
    812
    media_image11.png
    Greyscale

(see Larramendy page 7). 
So, with enhanced cell attachment as taught Bonk improved measurement accuracy would be expected with the cell analysis system of Milgrew due to better contact of the cell being measured with the sensor area and less likelihood of its shifting its position during the measurement. With cell expansion and neuronal differentiation as taught by Larramendy cell expansion is clearly desirable as it increases the contact area of the cell being measured with sensor area, and neuronal differentiation is clearly desirable because then the cell analysis system of Milgrew will be especially suitable for analyzing neurons (note here that Milgrew does not limit the cells that may be analyzed with the disclosed cell analysis system). 

Addressing claim 39, since the phrase “a basement membrane matrix preparation” is not defined by Applicant the Examiner is construing the poly-D-lysine coating taught by Bonk or the poly-D-lysine coating followed by the laminin coating taught by  Larramendy (see the rejection of underlying claim 1 above) to be a basement membrane matrix preparation as it (or they) will be in the “basement” of the well formed in the SU-8 photoresist around the sensor array (see Milgrew Figure 3).
Addressing claim 40, in light of Bonk and Larramendy the coating would be applied to sensor surface of Milgrew as modified by Lorenzelli in situ. See again the passages from Bonk and Larramendy quoted and referred to in the rejection of underlying claim 37. 



Allowable Subject Matter

Claims 8-11, 24, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 8 the combination of limitations requires that “the device further includes an array of microwell structures disposed upon the array of sensors, wherein each microwell structure is disposed on at least one sensor.”
	In contrast, in the cell analysis system of Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara as may be inferred from Figure 1 together with Figure 3 the top surface of the sensor areas of the seniors are level with the top surface, which is flat, of the device substrate in which the sensors are imbedded so that the cells, when placed in the device, will closely contact the sensors. 
	b) claims 9 and 10 depends from allowable claim 8;

c) in claim 11 the combination of limitations requires that the device further includes “a depolarizing electrode in flow communication with the device, wherein the depolarizing electrode is configured to apply an electrical stimulus to the cells.” 
In contrast, the cell analysis system of Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara is adapted to chemically stimulate the cells (

    PNG
    media_image18.png
    197
    1197
    media_image18.png
    Greyscale
  
	See Milgrew page 1119.);

	d) in independent claim 12 the combination of limitations requires the steps of 
“selecting an area of interest from an image of the sample of cells plated on the sensor array surface, wherein selecting the area of interest defines a frame rate for data acquisition; running a cell analysis application to acquire data for the selected area of interest at the defined frame rate; and displaying a result for the selected area of interest for the cell analysis application.[italicizing by eh Examiner]”
In contrast, in the method for cellular analysis of Milgrew as modified by Lorenzelli, Schaffhauser, and Duarte-Guevara one of ordinary skill in the art would understand that if someone wanted to just display a result (greyscale or electroscopic image) for a selected area of interest (for example, the single cell identified in Milgrew Figure 3 Pixel Array image) the data for the relevant pixels (sensors in the array) would culled from the signal data from the entire pixel array over the course of the bioassay;

e) claims 13-20 depend directly or indirectly from allowable claim 12;

f) in claim 24 the combination of limitations requires that “the electroscopic image displayed includes an image of cellular efflux for at least one cell.[italicizing by the Examiner]”
In contrast, in the method of Milgrew as modified by Lorenzelli the electroscopic image includes a greyscale representation of the pH of various portions of at least one cell and surrounding regions.  See Milgrew Figure 4, greyscale image map, and Figure 3 Pixel Array micrograph.

g) in claim 27 the combination of limitations requires that “subjecting the sample of cells to the stimulus includes an electrical stimulus that elicits a cellular response.“
In contrast, in the method of Milgrew as modified by Lorenzelli the subjecting the sample of cells to the stimulus appears to just include a chemical or biochemical stimulus that elicits a cellular response. See in Milgrew the first sentence under the heading Results and Discussion, which is on page 1119   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding independent claim 21, Applicant appears to argue that the feature of a spatial visualization of a cell footprint taken at a specific time is part of the definition of “electroscopic image”, so this feature about spatial visualization is supposedly  implied by the term “electroscopic image” in claim 21.   Although, on the other hand, claim 35, which ultimately depends from claim 21 seems inconsistent as it requires displaying a temporal response curve.   
        2 Applicant acknowledges, 
        
    PNG
    media_image6.png
    96
    686
    media_image6.png
    Greyscale

        See page 12 of the latest Amendment.
        3 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image12.png
    18
    19
    media_image12.png
    Greyscale
  See MPEP 804 II.B.2(a).